Case 1:20-cv-09227-GBD Document 33 Filed 06/24/21 Page 1 of 2

BONDaxine™™

600 Third Avenue, 22nd Floor {| New York, NY 10016-1915 | bsk.com

MICHAEL COLLINS
meollins@bsk.com

P: 646.253.2318

F: 646.253.2301

ge

 

June 24, Pooprcn

 

VIA ELECTRONIC CASE FILING

 

 

SO ORDERED
Hon. George B. Daniels HEAL Oy manag,
United States District Judge BUR Oe 8. Von one
Southern District of New York 4 ; ee : :
500 Pearl Street, Room 1310 UNITED STATES DISTRICT JUDGE

New York, New York 10007-1312

Re: Amy Cohen v. College of Mount Saint Vincent, et al
Case No, 1:20-cy-09227-GBD
Letter Motion to Redact Plaintiff’s Original Complaint

Dear Judge Daniels:

We represent Defendants College of Mount Saint Vincent (““CMSV”) and Katie Gebhard
(“Ms. Gebhard”) in the above-referenced action. We write on Defendants’ behalf to request that
certain paragraphs of Plaintiff's original Complaint, that were inadvertently included, be redacted.

Plaintiff's original Complaint, filed on November 3, 2020, contained certain disparaging
factual allegations (paragraphs 91-95 and 110) that Plaintiff's counsel acknowledged were
included by mistake.

On April 16, 2021, Plaintiff filed an Amended Complaint without these mistaken
allegations. However, the original Complaint containing the offensive allegations is still publicly
available, These erroneous allegations malign Defendant Gebhard’s reputation and will almost
certainly adverse impact her future ability to work in college coaching and athletics.

Defendants request permission to file a redacted version of the original complaint, with
paragraphs 91-95 and 110 blacked out from public view. Plaintiff's counsel has no opposition to
this application.

Attached as Exhibit A is the redacted version of Plaintiffs original Complaint that we
propose to substitute for the extant version (Docket #1).

Thank you for your consideration.

42668616.1 6/24/2024 cmenten nueeeanentnsanincnnansnnenan iti aces uminan nite uimthiinnnin anni nanan
Attorneys At Law | A Professional Limited Liability Company

 
Case 1:20-cv-09227-GBD Document 33 Filed 06/24/21 Page 2 of 2

Hon. George B. Daniels
June 24, 2021
Page 2

Respectfully Submitted,

BOND, SCHOENECK & KING, PLLC
[forte] iy cl L4 AJ

Michael P. Collins

12668616.1 6/24/2021

140581.1 9/24/2019140580.1 9/20/2019

 
